           Case 5:17-cv-07076-LHK Document 91 Filed 04/16/19 Page 1 of 17



 1 Edmund G. Farrell III (SBN 111042)
   Heidi C. Quan (SBN 201003)
 2 MURCHISON & CUMMING, LLP
   275 Battery Street, Suite 850
 3 San Francisco, California 94111
   Telephone: (415) 524-4300
 4 Facsimile: (415) 391-2058
   E-Mail       efarrell@murchisonlaw.com
 5              hquan@murchisonlaw.com

 6 Attorneys for Defendants,
   ANASAZI MEDICAL PAYMENT SOLUTIONS,
 7 INC. dba ADVANCED MEDICAL PRICING
   SOLUTIONS and CLAIMS DELEGATE
 8 SERVICES, LLC

 9

10                              UNITED STATES DISTRICT COURT

11                 NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION

12

13 SALINAS VALLEY MEMORIAL                         CASE NO. 5:17-cv-07076-VKD
   HEALTHCARE SYSTEMS,
14                                                 The Hon. Mag. Lucy H. Koh
             Plaintiff,
15
        vs.                                        ANASAZI MEDICAL PAYMENT
16                                                 SOLUTIONS, INC. dba ADVANCED
   MONTEREY PENINSULA                              MEDICAL PRICING SOLUTIONS and
17 HORTICULTURE, INC. dba ROCKET                   CLAIMS DELEGATE SERVICES, LLC'S
   FARMS; MONTEREY PENINSULA                       ANSWER TO MONTEREY PENINSULA
18 HORTICULUTRE, INC, STEVEN                       HORTICULTURE, INC.'S THIRD-PARTY
   ROBERTS ORIGINAL DESSERTS, INC.                 COMPLAINT
19 EMPLOYEE BENEFIT PLAN,

20                Defendants.                      Trial Date:         None Set

21

22          Third Party Defendants ANASAZI MEDICAL PAYMENT SOLUTIONS, INC., doing

23 business as ADVANCED MEDICAL PRICING SOLUTIONS and CLAIMS DELEGATE

24 SERVICES, LLC, by and through its attorneys of record, and for themselves alone, responds to

25 Monterey Peninsula Horticulture, Inc.'s Third Party Complaint herein by admitting, denying and

26 alleging as follows:

27 / / /

28 / / /
                                              1                    Case No. 5:17-cv-07076-VKD
      ANASAZI MEDICAL PAYMENT SOLUTIONS, INC. dba ADVANCED MEDICAL PRICING SOLUTIONS and
      CLAIMS DELEGATE SERVICES, LLC'S ANSWER TO MONTEREY PENINSULA HORTICULTURE, INC.'S
                                   THIRD-PARTY COMPLAINT
           Case 5:17-cv-07076-LHK Document 91 Filed 04/16/19 Page 2 of 17



 1                                    JURISDICTION AND VENUE

 2          1.     As to the statements contained in Paragraph 1 of Third Party Plaintiff's Complaint, the

 3 statements contained legal conclusions to which no response is required. To the extent a response is

 4 required, ANASAZI MEDICAL PAYMENT SOLUTIONS, INC., doing business as ADVANCED

 5 MEDICAL PRICING SOLUTIONS ("AMPS") and CLAIMS DELEGATE SERVICES, LLC

 6 ("CDS") is without sufficient knowledge or information to form a belief as to the truth of the statement

 7 and legal conclusions contained in said paragraph, and on that basis denies each and every allegation

 8 contained therein.

 9          2.     As to the statements contained in Paragraph 2 of Third Party Plaintiff's Complaint, the

10 statements contained legal conclusions that do not require a response. To the extent that a response is

11 required, AMPS and CDS are without sufficient knowledge or information to form a belief as to the

12 truth of the statement and legal conclusions contained in said paragraph, and on that basis denies each

13 and every allegation contained therein as it relates to each named Defendant. Defendants admit that

14 they conduct business in California.

15          3.     As to the statements contained in Paragraph 3 of Third Party Plaintiff's Complaint, the

16 statements are legal conclusions that do not require a response. To the extent a response is required,

17 AMPS and CDS are without sufficient knowledge or information to form a belief as to the truth of

18 the statement and legal conclusions contained in said paragraph, and on that basis denies each and

19 every allegation contained therein.

20                                             THE PARTIES

21          4.     As to the statements contained in Paragraph 4 of Third Party Plaintiff's Complaint,

22 AMPS and CDS are without sufficient knowledge or information to form a belief as to the truth of

23 the allegations and legal conclusions contained in said paragraph as it relates to others, and on that

24 basis denies each and every allegation contained therein, except that Monterey is the sponsor of the

25 Plan.

26          5.     As to the statements contained in Paragraph 5 of Third Party Plaintiff's Complaint,

27 AMPS and CDS are without sufficient knowledge or information to form a belief as to the truth of

28 the allegations and legal conclusions contained in said paragraph as it relates to others, and on that
                                                    2                          Case No. 5:17-cv-07076-VKD
      ANASAZI MEDICAL PAYMENT SOLUTIONS, INC. dba ADVANCED MEDICAL PRICING SOLUTIONS and
      CLAIMS DELEGATE SERVICES, LLC'S ANSWER TO MONTEREY PENINSULA HORTICULTURE, INC.'S
                                   THIRD-PARTY COMPLAINT
          Case 5:17-cv-07076-LHK Document 91 Filed 04/16/19 Page 3 of 17



 1 basis denies each and every allegation contained therein, except that EBMS is the third party

 2 administrator of the Plan.

 3          6.     As to the statements contained in Paragraph 6 of Third Party Plaintiff's Complaint,

 4 AMPS admits that it is an Arizona corporation with its principal place of business at 35 Technology

 5 Parkway, Suite 100, Peachtree Corners, GA. AMPS admits it provides medical bill review services.

 6 As to the remaining allegations contained in Paragraph 6 of Third Party Complaint, AMPS denies

 7 those allegations as they are stated.

 8          7.     As to the statements contained in Paragraph 7 of Third Party Plaintiff's Complaint,

 9 CDS admits that it is a Florida limited liability company. CDS admits that it is a wholly owned

10 subsidiary of AMPS but denies that it became so on August 1, 2014. As to the remaining allegations

11 of Paragraph 7 of the Third Party Complaint, CDS denies those allegations as they are stated.

12          8.     As to the statements contained in Paragraph 8 of Third Party Plaintiff's Complaint,

13 AMPS and CDS are without sufficient knowledge or information to form a belief as to the truth of

14 the allegations and legal conclusions contained in said paragraph as it relates to others, and on that

15 basis denies each and every allegation contained therein.

16                                     FACTUAL ALLEGATIONS

17          9.     As to the statements contained in Paragraph 9 of the Third Party Plaintiff's Complaint,

18 these Defendants admits the allegations contained therein.

19          10.    As to the statements contained in Paragraph 10 of the Third Party Plaintiff's Complaint,

20 these Defendants are without sufficient knowledge or information to form a belief as to the truth of

21 the allegations and legal conclusions contained in said paragraph, including those relating or applying

22 to others, and on that basis denies each and every allegation contained therein.

23          11.    As to the statements contained in Paragraph 11 of the Third Party Plaintiff's Complaint,

24 these Defendants are without sufficient knowledge or information to form a belief as to the truth of

25 the allegations and legal conclusions contained in said paragraph, including those relating or applying

26 to others, and on that basis denies each and every allegation contained therein.

27          12.    As to the statements contained in Paragraph 12 of the Third Party Plaintiff's Complaint,

28 these Defendants are without sufficient knowledge or information to form a belief as to the truth of
                                                   3                       Case No. 5:17-cv-07076-VKD
      ANASAZI MEDICAL PAYMENT SOLUTIONS, INC. dba ADVANCED MEDICAL PRICING SOLUTIONS and
      CLAIMS DELEGATE SERVICES, LLC'S ANSWER TO MONTEREY PENINSULA HORTICULTURE, INC.'S
                                   THIRD-PARTY COMPLAINT
          Case 5:17-cv-07076-LHK Document 91 Filed 04/16/19 Page 4 of 17



 1 the allegations and legal conclusions contained in said paragraph, including those relating or applying

 2 to others, and on that basis denies each and every allegation contained therein.

 3          13.    As to the statements contained in Paragraph 13 of the Third Party Plaintiff's Complaint,

 4 these Defendants are without sufficient knowledge or information to form a belief as to the truth of

 5 the allegations and legal conclusions contained in said paragraph, including those relating or applying

 6 to others, and on that basis denies each and every allegation contained therein. AMPS and CDS deny

 7 that they advised Monterey in procuring stop-loss insurance coverage for the plan.

 8          14.    As to the statements contained in Paragraph 14 of the Third Party Plaintiff's Complaint,

 9 these Defendants are without sufficient knowledge or information to form a belief as to the truth of

10 the allegations and legal conclusions contained in said paragraph, as it relates to others, and on that

11 basis denies each and every allegation contained therein.

12          15.    As to the statements contained in Paragraph 15 of the Third Party Plaintiff's Complaint,

13 AMPS denies the allegations contained therein. As well, these Defendants are without sufficient

14 knowledge or information to form a belief as to the truth of the allegations and legal conclusions

15 contained in said paragraph, including those relating or applying to others, and on that basis denies

16 each and every allegation contained therein.

17          16.    As to the statements contained in Paragraph 16 of the Third Party Plaintiff's Complaint,

18 AMPS and CDS denies the allegations contained therein. As well, these Defendants are without

19 sufficient knowledge or information to form a belief as to the truth of the allegations and legal

20 conclusions contained in said paragraph, including those relating or applying to others, and on that

21 basis denies each and every allegation contained therein.

22          17.    As to the statements contained in Paragraph 17 of the Third Party Plaintiff's Complaint,

23 AMPS and CDS admit that in 2014 they were knowledgeable in pricing programs they offered to

24 clients. AMPS and CDS deny the remaining allegations contained therein. As well, these Defendants

25 are without sufficient knowledge or information to form a belief as to the truth of the allegations and

26 legal conclusions contained in said paragraph, including those relating or applying to others, and on

27 that basis denies each and every allegation contained therein.

28          18.    As to the statements contained in Paragraph 18 of the Third Party Plaintiff's Complaint,
                                                      4                         Case No. 5:17-cv-07076-VKD
      ANASAZI MEDICAL PAYMENT SOLUTIONS, INC. dba ADVANCED MEDICAL PRICING SOLUTIONS and
      CLAIMS DELEGATE SERVICES, LLC'S ANSWER TO MONTEREY PENINSULA HORTICULTURE, INC.'S
                                   THIRD-PARTY COMPLAINT
          Case 5:17-cv-07076-LHK Document 91 Filed 04/16/19 Page 5 of 17



 1 these Defendants are without sufficient knowledge or information to form a belief as to the truth of

 2 the allegations contained in said paragraph, as it relates to others, and on that basis denies each and

 3 every allegation contained therein.

 4          19.     As to the statements contained in Paragraph 19 of the Third Party Plaintiff's Complaint,

 5 these Defendants deny the allegations contained therein as to themselves and are without sufficient

 6 knowledge or information to form a belief as to the truth of the allegations and contained in said

 7 paragraph, as it relates to others, and on that basis denies each and every allegation contained therein.

 8          20.     As to the statements contained in Paragraph 20 of the Third Party Plaintiff's Complaint,

 9 these Defendants admit the statement contained within.

10          21.     As to the statements contained in Paragraph 21 of the Third Party Plaintiff's Complaint,

11 these Defendants are without sufficient knowledge or information to form a belief as to the truth of

12 the allegations contained in said paragraph, as it relates to others, and on that basis denies each and

13 every allegation contained therein, and that the document referenced speaks for itself.

14          22.     As to the statements contained in Paragraph 22 of the Third Party Plaintiff's Complaint,

15 AMPS denies that it entered into the service agreement with Monterey. AMPS and CDS deny that

16 their duties and responsibilities were that of a third-party administrator. AMPS and CDS admit that

17 their duties included implementing and administering the Claim Review and Validation Program and

18 the RBR Program, engaging billing review specialists and medical review specialists, making benefit

19 determination under the SPD, and handling benefit determination appeals. AMPS and CDS admit that

20 the service agreement mandated that the Plan be amended to include a list of "Required

21 Modifications." These Defendants are without sufficient knowledge or information to form a belief

22 as to the truth of the remaining allegations and statements of law contained in said paragraph, and on

23 that basis denies each and every allegation contained therein except what was admitted above.

24          23.     As to the statements contained in Paragraph 23 of Third Party Plaintiff's Complaint,

25 these Defendants deny the allegations contained therein. These Defendants are without sufficient

26 knowledge or information to form a belief as to the truth of the allegations and statements contained

27 in said paragraph that relate or apply to others, and on that basis denies each and every allegation

28 contained therein.
                                              5                    Case No. 5:17-cv-07076-VKD
      ANASAZI MEDICAL PAYMENT SOLUTIONS, INC. dba ADVANCED MEDICAL PRICING SOLUTIONS and
      CLAIMS DELEGATE SERVICES, LLC'S ANSWER TO MONTEREY PENINSULA HORTICULTURE, INC.'S
                                   THIRD-PARTY COMPLAINT
           Case 5:17-cv-07076-LHK Document 91 Filed 04/16/19 Page 6 of 17



 1          24.     As to the statements contained in Paragraph 24 of Third Party Plaintiff's Complaint,

 2 these Defendants deny the allegations contained therein. These Defendants are without sufficient

 3 knowledge or information to form a belief as to the truth of the allegations and statements contained

 4 in said paragraph that relate or apply to others, and on that basis denies each and every allegation

 5 contained therein.

 6          25.     As to the statements contained in Paragraph 25 of Third Party Plaintiff's Complaint,

 7 these Defendants deny the allegations contained therein. These Defendants are without sufficient

 8 knowledge or information to form a belief as to the truth of the allegations and statements contained

 9 in said paragraph that relate or apply to others, and on that basis denies each and every allegation

10 contained therein.

11          26.     As to the statements contained in Paragraph 26 of Third Party Plaintiff's Complaint,

12 these Defendants deny the allegations contained therein. These Defendants are without sufficient

13 knowledge or information to form a belief as to the truth of the allegations and statements contained

14 in said paragraph that relate or apply to others, and on that basis denies each and every allegation

15 contained therein.

16          27.     As to the statements contained in Paragraph 27 of Third Party Plaintiff's Complaint,

17 these Defendants deny the allegations contained therein as it relates to them.

18          28.     As to the statements contained in Paragraph 28 of Third Party Plaintiff's Complaint,

19 these Defendants admit that the appeals were adjudicated by CDS at the second level, but deny all

20 other allegations and statements contained therein as it relates to them.

21          29.     As to the statements contained in Paragraph 29 of Third Party Plaintiff's Complaint,

22 these Defendants are without sufficient knowledge or information to form a belief as to the truth of

23 the allegations and statements contained in said paragraph that relate or apply to others, and on that

24 basis denies each and every allegation contained therein.

25          30.     As to the statements contained in Paragraph 30 of Third Party Plaintiff's Complaint,

26 these Defendant deny the allegations contained therein related to their alleged conduct. These

27 Defendants are without sufficient knowledge or information to form a belief as to the truth of the

28 allegations and statements contained in said paragraph that relate or apply to others, and on that basis
                                                     6                          Case No. 5:17-cv-07076-VKD
      ANASAZI MEDICAL PAYMENT SOLUTIONS, INC. dba ADVANCED MEDICAL PRICING SOLUTIONS and
      CLAIMS DELEGATE SERVICES, LLC'S ANSWER TO MONTEREY PENINSULA HORTICULTURE, INC.'S
                                   THIRD-PARTY COMPLAINT
           Case 5:17-cv-07076-LHK Document 91 Filed 04/16/19 Page 7 of 17



 1 denies each and every allegation contained therein.

 2                                       FIRST CAUSE OF ACTION

 3                            (Breach of Fiduciary Duty against All Defendants)

 4          31.     AMPS and CDS incorporate by reference their responses to paragraphs 1 through 30,

 5 as set forth, as if fully stated herein.

 6          32.     As to the statements contained in Paragraph 32 of Third Party Plaintiff's Complaint,

 7 the statements contained therein state only legal conclusions and no facts related to these Defendants

 8 that require a response.

 9          33.     As to the statements contained in Paragraph 33 of Third Party Plaintiff's Complaint,

10 these Defendants are without sufficient knowledge or information to form a belief as to the truth of

11 the allegations and statements contained in said paragraph that relate or apply to others, and on that

12 basis denies each and every allegation contained therein.

13          34.     As to the statements contained in Paragraph 34 of Third Party Plaintiff's Complaint,

14 the statements contained therein state only legal conclusions and no facts related to these Defendants

15 that require a response.

16          35.     As to the statements contained in Paragraph 35 of Third Party Plaintiff's Complaint,

17 these Defendants are without sufficient knowledge or information to form a belief as to the truth of

18 the allegations and statements contained in said paragraph that relate or apply to others, and on that

19 basis denies each and every allegation contained therein.

20          36.     As to the statements contained in Paragraph 36 of Third Party Plaintiff's Complaint,

21 these Defendants are without sufficient knowledge or information to form a belief as to the truth of

22 the allegations and statements contained in said paragraph that relate or apply to others, and on that

23 basis denies each and every allegation contained therein.

24          37.     As to the statements contained in Paragraph 37 of Third Party Plaintiff's Complaint,

25 these Defendants are without sufficient knowledge or information to form a belief as to the truth of

26 the allegations and statements contained in said paragraph that relate or apply to others, and on that

27 basis denies each and every allegation contained therein.

28          38.     As to the statements contained in Paragraph 38 of Third Party Plaintiff's Complaint,
                                                      7                       Case No. 5:17-cv-07076-VKD
      ANASAZI MEDICAL PAYMENT SOLUTIONS, INC. dba ADVANCED MEDICAL PRICING SOLUTIONS and
      CLAIMS DELEGATE SERVICES, LLC'S ANSWER TO MONTEREY PENINSULA HORTICULTURE, INC.'S
                                   THIRD-PARTY COMPLAINT
           Case 5:17-cv-07076-LHK Document 91 Filed 04/16/19 Page 8 of 17



 1 these Defendants are without sufficient knowledge or information to form a belief as to the truth of

 2 the allegations, statements and legal conclusions contained in said paragraph that relate or apply to

 3 others, and on that basis denies each and every allegation contained therein.

 4           39.     As to the statements contained in Paragraph 39 of Third Party Plaintiff's Complaint,

 5 these Defendants are without sufficient knowledge or information to form a belief as to the truth of

 6 the allegations and statements contained in said paragraph that relate or apply to others, and on that

 7 basis denies each and every allegation contained therein.

 8           40.     AMPS and CDS incorporate by reference their responses to paragraphs 1 through 39,

 9 as set forth, as if fully stated herein.

10           41.     As to the statements contained in Paragraph 41 of Third Party Plaintiff's Complaint,

11 these Defendants deny that it was responsible for the SPD and are without sufficient knowledge of

12 information to form a belief as to the truth of the allegations and legal conclusions contained in said

13 paragraph, and on that basis denies each and every allegation contained therein. CDS denies that it

14 was a fiduciary for all purposes.

15           42.     As to the statements contained in Paragraph 42 of Third Party Plaintiff's Complaint,

16 these Defendants deny the allegations contained therein.

17           43.     As to the statements contained in Paragraph 43 of Third Party Plaintiff's Complaint,

18 these Defendants deny the allegations contained therein.

19           44.     As to the statements contained in Paragraph 44 of Third Party Plaintiff's Complaint,

20 these Defendants deny the allegations contained therein.

21           45.     As to the statements contained in Paragraph 45 of Third Party Plaintiff's Complaint,

22 these Defendants deny the allegations contained therein.

23           46.     As to the statements contained in Paragraph 46 of Third Party Plaintiff's Complaint,

24 these Defendants deny the allegations contained therein.

25           47.     AMPS and CDS incorporate by reference their responses to paragraphs 1 through 46,

26 as set forth, as if fully stated herein.

27           48      As to the statements contained in Paragraph 48 of Third Party Plaintiff's Complaint,

28 these Defendants deny the allegations contained therein, but admit that AMPS assumed the liabilities
                                                    8                        Case No. 5:17-cv-07076-VKD
      ANASAZI MEDICAL PAYMENT SOLUTIONS, INC. dba ADVANCED MEDICAL PRICING SOLUTIONS and
      CLAIMS DELEGATE SERVICES, LLC'S ANSWER TO MONTEREY PENINSULA HORTICULTURE, INC.'S
                                   THIRD-PARTY COMPLAINT
           Case 5:17-cv-07076-LHK Document 91 Filed 04/16/19 Page 9 of 17



 1 and assets of CDS.

 2           49.     As to the statements contained in Paragraph 49 of Third Party Plaintiff's Complaint,

 3 these Defendants deny that it was responsible for the SPD and are without sufficient knowledge of

 4 information to form a belief as to the truth of the allegations and legal conclusions contained in said

 5 paragraph, and on that basis denies each and every allegation contained therein.

 6           50.     As to the statements contained in Paragraph 50 of Third Party Plaintiff's Complaint,

 7 these Defendants deny the allegations contained therein.

 8           51.     As to the statements contained in Paragraph 51 of Third Party Plaintiff's Complaint,

 9 these Defendants deny the allegations contained therein.

10           52.     As to the statements contained in Paragraph 52 of Third Party Plaintiff's Complaint,

11 these Defendants deny the allegations contained therein.

12           53.     As to the statements contained in Paragraph 53 of Third Party Plaintiff's Complaint,

13 these Defendants deny the allegations contained therein.

14           54.     As to the statements contained in Paragraph 54 of Third Party Plaintiff's Complaint,

15 these Defendants deny the allegations contained therein.

16           55.     AMPS and CDS incorporate by reference their responses to paragraphs 1 through 54,

17 as set forth, as if fully stated herein.

18           56.     As to the statements contained in Paragraph 56 of Third Party Plaintiff's Complaint,

19 these Defendants are without sufficient knowledge or information to form a belief as to the truth of

20 the allegations, statements and legal conclusions contained in said paragraph that relate or apply to

21 others, and on that basis denies each and every allegation contained therein.

22           57.     As to the statements contained in Paragraph 57 of Third Party Plaintiff's Complaint,

23 these Defendants are without sufficient knowledge or information to form a belief as to the truth of

24 the allegations, statements and legal conclusions contained in said paragraph that relate or apply to

25 others, and on that basis denies each and every allegation contained therein.

26           58.     As to the statements contained in Paragraph 58 of Third Party Plaintiff's Complaint,

27 these Defendants are without sufficient knowledge or information to form a belief as to the truth of

28 the allegations, statements and legal conclusions contained in said paragraph that relate or apply to
                                                     9                        Case No. 5:17-cv-07076-VKD
      ANASAZI MEDICAL PAYMENT SOLUTIONS, INC. dba ADVANCED MEDICAL PRICING SOLUTIONS and
      CLAIMS DELEGATE SERVICES, LLC'S ANSWER TO MONTEREY PENINSULA HORTICULTURE, INC.'S
                                   THIRD-PARTY COMPLAINT
          Case 5:17-cv-07076-LHK Document 91 Filed 04/16/19 Page 10 of 17



 1 others, and on that basis denies each and every allegation contained therein.

 2           59.     AMPS and CDS incorporate by reference their responses to paragraphs 1 through 58,

 3 as set forth, as if fully stated herein.

 4           60.     As to the statements contained in Paragraph 60 of Third Party Plaintiff's Complaint,

 5 these Defendants are without sufficient knowledge or information to form a belief as to the truth of

 6 the allegations, statements and legal conclusions contained in said paragraph that relate or apply to

 7 others, and on that basis denies each and every allegation contained therein.

 8           61.     As to the statements contained in Paragraph 61 of Third Party Plaintiff's Complaint,

 9 these Defendants are without sufficient knowledge or information to form a belief as to the truth of

10 the allegations, statements and legal conclusions contained in said paragraph that relate or apply to

11 others, and on that basis denies each and every allegation contained therein.

12           62.     As to the statements contained in Paragraph 62 of Third Party Plaintiff's Complaint,

13 these Defendants are without sufficient knowledge or information to form a belief as to the truth of

14 the allegations, statements and legal conclusions contained in said paragraph that relate or apply to

15 others, and on that basis denies each and every allegation contained therein.

16           63.     AMPS and CDS incorporate by reference their responses to paragraphs 1 through 62,

17 as set forth, as if fully stated herein.

18           64.     As to the statements contained in Paragraph 64 of Third Party Plaintiff's Complaint,

19 these Defendants admit the allegations contained therein.

20           65.     As to the statements contained in Paragraph 65 of Third Party Plaintiff's Complaint,

21 these Defendants admit that the services agreement contained the terms specified but deny that CDS

22 breached the agreement.

23           66.     As to the statements contained in Paragraph 66 of Third Party Plaintiff's Complaint,

24 these Defendants deny the allegations contained therein.

25           67.     AMPS and CDS incorporate by reference their responses to paragraphs 1 through 66,

26 as set forth, as if fully stated herein.

27           68.     As to the statements contained in Paragraph 68 of Third Party Plaintiff's Complaint,

28 these Defendants admit the allegations contained therein.
                                                   10              Case No. 5:17-cv-07076-VKD
      ANASAZI MEDICAL PAYMENT SOLUTIONS, INC. dba ADVANCED MEDICAL PRICING SOLUTIONS and
      CLAIMS DELEGATE SERVICES, LLC'S ANSWER TO MONTEREY PENINSULA HORTICULTURE, INC.'S
                                   THIRD-PARTY COMPLAINT
          Case 5:17-cv-07076-LHK Document 91 Filed 04/16/19 Page 11 of 17



 1           69.     As to the statements contained in Paragraph 69 of Third Party Plaintiff's Complaint,

 2 the Defendants admit the allegations contained therein, but deny that AMPS took managerial control

 3 of CDS in 2016.

 4           70.     As to the statements contained in Paragraph 70 of Third Party Plaintiff's Complaint,

 5 these Defendants admit the allegations contained therein.

 6           71.     As to the statements contained in Paragraph 71 of Third Party Plaintiff's Complaint,

 7 these Defendants deny the allegations contained therein.

 8           72.     As to the statements contained in Paragraph 72 of Third Party Plaintiff's Complaint,

 9 these Defendants admit that AMPS assumed the liabilities and assets of CDS, but deny that CDS

10 breached the service agreement.

11           73.     As to the statements contained in Paragraph 73 of Third Party Plaintiff's Complaint,

12 these Defendants deny the allegations contained therein.

13           74.     AMPS and CDS incorporate by reference their responses to paragraphs 1 through 73,

14 as set forth, as if fully stated herein.

15           75.     As to the statements contained in Paragraph 75 of Third Party Plaintiff's Complaint,

16 these Defendants are without sufficient knowledge or information to form a belief as to the truth of

17 the allegations, statements and legal conclusions contained in said paragraph that relate or apply to

18 others, and on that basis denies each and every allegation contained therein.

19           76.     As to the statements contained in Paragraph 76 of Third Party Plaintiff's Complaint,

20 these Defendants are without sufficient knowledge or information to form a belief as to the truth of

21 the allegations, statements and legal conclusions contained in said paragraph that relate or apply to

22 others, and on that basis denies each and every allegation contained therein.

23           77.     As to the statements contained in Paragraph 77 of Third Party Plaintiff's Complaint,

24 these Defendants are without sufficient knowledge or information to form a belief as to the truth of

25 the allegations, statements and legal conclusions contained in said paragraph that relate or apply to

26 others, and on that basis denies each and every allegation contained therein.

27           78.     As to the statements contained in Paragraph 78 of Third Party Plaintiff's Complaint,

28 these Defendants are without sufficient knowledge or information to form a belief as to the truth of
                                                  11                       Case No. 5:17-cv-07076-VKD
      ANASAZI MEDICAL PAYMENT SOLUTIONS, INC. dba ADVANCED MEDICAL PRICING SOLUTIONS and
      CLAIMS DELEGATE SERVICES, LLC'S ANSWER TO MONTEREY PENINSULA HORTICULTURE, INC.'S
                                   THIRD-PARTY COMPLAINT
          Case 5:17-cv-07076-LHK Document 91 Filed 04/16/19 Page 12 of 17



 1 the allegations, statements and legal conclusions contained in said paragraph that relate or apply to

 2 others, and on that basis denies each and every allegation contained therein.

 3           79.     AMPS and CDS incorporate by reference their responses to paragraphs 1 through 78,

 4 as set forth, as if fully stated herein.

 5           80.     As to the statements contained in Paragraph 80 of Third Party Plaintiff's Complaint,

 6 these Defendants are without sufficient knowledge or information to form a belief as to the truth of

 7 the allegations, statements and legal conclusions contained in said paragraph that relate or apply to

 8 others, and on that basis denies each and every allegation contained therein.

 9           81.     As to the statements contained in Paragraph 81 of Third Party Plaintiff's Complaint,

10 these Defendants are without sufficient knowledge or information to form a belief as to the truth of

11 the allegations, statements and legal conclusions contained in said paragraph that relate or apply to

12 others, and on that basis denies each and every allegation contained therein.

13           82.     As to the statements contained in Paragraph 82 of Third Party Plaintiff's Complaint,

14 these Defendants are without sufficient knowledge or information to form a belief as to the truth of

15 the allegations, statements and legal conclusions contained in said paragraph that relate or apply to

16 others, and on that basis denies each and every allegation contained therein.

17           83.     As to the statements contained in Paragraph 83 of Third Party Plaintiff's Complaint,

18 these Defendants are without sufficient knowledge or information to form a belief as to the truth of

19 the allegations, statements and legal conclusions contained in said paragraph that relate or apply to

20 others, and on that basis denies each and every allegation contained therein.

21           84.     AMPS and CDS incorporate by reference their responses to paragraphs 1 through 83,

22 as set forth, as if fully stated herein.

23           85.     As to the statements contained in Paragraph 85 of Third Party Plaintiff's Complaint,

24 these Defendants deny the allegations contained therein.

25           86.     As to the statements contained in Paragraph 86 of Third Party Plaintiff's Complaint,

26 these Defendants admit that CDS entered into a service agreement with Monterey in 2014, but deny

27 that it acted as a third-party administrator.

28           87.     As to the statements contained in Paragraph 87 of Third Party Plaintiff's Complaint,
                                                      12                       Case No. 5:17-cv-07076-VKD
      ANASAZI MEDICAL PAYMENT SOLUTIONS, INC. dba ADVANCED MEDICAL PRICING SOLUTIONS and
      CLAIMS DELEGATE SERVICES, LLC'S ANSWER TO MONTEREY PENINSULA HORTICULTURE, INC.'S
                                   THIRD-PARTY COMPLAINT
          Case 5:17-cv-07076-LHK Document 91 Filed 04/16/19 Page 13 of 17



 1 these Defendants deny the allegations contained therein.

 2           88.     As to the statements contained in Paragraph 88 of Third Party Plaintiff's Complaint,

 3 these Defendants deny the allegations contained therein.

 4           89.     AMPS and CDS incorporate by reference their responses to paragraphs 1 through 88,

 5 as set forth, as if fully stated herein.

 6           90.     As to the statements contained in Paragraph 90 of Third Party Plaintiff's Complaint,

 7 these Defendants deny the allegations contained therein.

 8           91.     As to the statements contained in Paragraph 91 of Third Party Plaintiff's Complaint,

 9 these Defendants admit the allegations contained therein.

10           92.     As to the statements contained in Paragraph 92 of Third Party Plaintiff's Complaint,

11 these Defendant deny the allegations contained therein, but admit that AMPS assumed the liabilities

12 and assets of CDS.

13           93.     As to the statements contained in Paragraph 93 of Third Party Plaintiff's Complaint,

14 these Defendants admit that CDS entered into a service agreement with Monterey in 2014, but deny

15 that it acted as a third-party administrator.

16           94.     As to the statements contained in Paragraph 94 of Third Party Plaintiff's Complaint,

17 these Defendants deny the allegations contained therein.

18           95.     As to the statements contained in Paragraph 95 of Third Party Plaintiff's Complaint,

19 these Defendants deny the allegations contained therein.

20           96.     AMPS and CDS incorporate by reference their responses to paragraphs 1 through 95,

21 as set forth, as if fully stated herein.

22           97.     As to the statements contained in Paragraph 97 of Third Party Plaintiff's Complaint,

23 these Defendants are without sufficient knowledge or information to form a belief as to the truth of

24 the allegations, statements and legal conclusions contained in said paragraph that relate or apply to

25 others, and on that basis denies each and every allegation contained therein.

26           98.     As to the statements contained in Paragraph 98 of Third Party Plaintiff's Complaint,

27 these Defendants are without sufficient knowledge or information to form a belief as to the truth of

28 the allegations, statements and legal conclusions contained in said paragraph that relate or apply to
                                                    13                        Case No. 5:17-cv-07076-VKD
      ANASAZI MEDICAL PAYMENT SOLUTIONS, INC. dba ADVANCED MEDICAL PRICING SOLUTIONS and
      CLAIMS DELEGATE SERVICES, LLC'S ANSWER TO MONTEREY PENINSULA HORTICULTURE, INC.'S
                                   THIRD-PARTY COMPLAINT
          Case 5:17-cv-07076-LHK Document 91 Filed 04/16/19 Page 14 of 17



 1 others, and on that basis denies each and every allegation contained therein.

 2          99.     As to the statements contained in Paragraph 99 of Third Party Plaintiff's Complaint,

 3 these Defendants are without sufficient knowledge or information to form a belief as to the truth of

 4 the allegations, statements and legal conclusions contained in said paragraph that relate or apply to

 5 others, and on that basis denies each and every allegation contained therein.

 6          100.    As to the statements contained in Paragraph 100 of Third Party Plaintiff's Complaint,

 7 these Defendants are without sufficient knowledge or information to form a belief as to the truth of

 8 the allegations, statements and legal conclusions contained in said paragraph that relate or apply to

 9 others, and on that basis denies each and every allegation contained therein.

10                                         PRAYER FOR RELIEF

11          AMPS and CDS deny each and every allegation contained in Third Party Plaintiff's Prayer for

12 Relief as it relates to them.

13                                  FIRST AFFIRMATIVE DEFENSE

14          101.    As and for a first and separate affirmative defense, these answering Defendants allege

15 that Third Party Plaintiff's Complaint fails to state a claim upon which relief can be granted as against

16 these answering Defendants.

17                                 SECOND AFFIRMATIVE DEFENSE

18          102.    As and for a second and separate affirmative defense, these answering Defendants

19 allege that they performed all duties owed under the service agreement, other than any duties which

20 were prevented or excused, and therefore never breached the agreement.

21                                  THIRD AFFIRMATIVE DEFENSE

22          103.    As and for a third and separate affirmative defense, these answering Defendants allege

23 that the Third Party Plaintiff has suffered no losses, injuries or damages as a result of any act or

24 omission of these answering Defendants.

25                                 FOURTH AFFIRMATIVE DEFENSE

26          104.    As and for a fourth and separate affirmative defense, these answering Defendants

27 allege that Third Party Plaintiff has waived and forever discharged the right to maintain an action as

28 set forth in the Third Party Complaint.
                                              14                   Case No. 5:17-cv-07076-VKD
      ANASAZI MEDICAL PAYMENT SOLUTIONS, INC. dba ADVANCED MEDICAL PRICING SOLUTIONS and
      CLAIMS DELEGATE SERVICES, LLC'S ANSWER TO MONTEREY PENINSULA HORTICULTURE, INC.'S
                                   THIRD-PARTY COMPLAINT
          Case 5:17-cv-07076-LHK Document 91 Filed 04/16/19 Page 15 of 17



 1                                   FIFTH AFFIRMATIVE DEFENSE

 2          105.    For an fifth and separate affirmative defense, these answering Defendants allege that

 3 these Defendants are in compliance/substantial compliance with all applicable terms and provisions

 4 of any contract or agreement(s).

 5                                   SIXTH AFFIRMATIVE DEFENSE

 6          106.    For a sixth and separate affirmative defense, these answering Defendants allege that

 7 Third Party Plaintiff’s action is barred under the equitable doctrine of laches.

 8                                 SEVENTH AFFIRMATIVE DEFENSE

 9          107.    For a seventh and separate affirmative defense, these answering Defendants allege that

10 some or all of Third Party Plaintiff's claims are barred by the doctrine of estoppel.

11                                  EIGHTH AFFIRMATIVE DEFENSE

12          108.    For an eighth and separate affirmative defense, these answering Defendants allege that

13 third parties were careless and negligent in and about the matters alleged in the Third Party Plaintiff's

14 Complaint, and that said carelessness and negligence on the part of said third parties proximately

15 contributed to the happening of the accident and to Third Party Plaintiff's injuries, loss and/or damage,

16 if any, allegedly sustained. Therefore, any damages awarded to Third Party Plaintiff shall be

17 diminished in proportion to the amount of fault attributed to said third parties.

18                                   NINTH AFFIRMATIVE DEFENSE

19          109.    For a ninth and separate affirmative defense, these answering Defendants allege that

20 Third Party Plaintiff is not entitled to attorney's fees.

21                                  TENTH AFFIRMATIVE DEFENSE

22          110.    For a tenth and separate affirmative defense, these answering Defendants allege that

23 Third Party Plaintiff's Complaint is barred by applicable statute of limitations.

24                                ELEVENTH AFFIRMATIVE DEFENSE

25          111.    For an eleventh and separate affirmative defense, these answering Defendants allege

26 that any damages suffered by Third Party Plaintiff were proximately caused, in whole or in part, by

27 the failure of the Third Party Plaintiff to exercise reasonable care under the circumstances and

28 therefore Third Party Plaintiff's recovery, if any, must be diminished by the proportion of the
                                                   15                     Case No. 5:17-cv-07076-VKD
      ANASAZI MEDICAL PAYMENT SOLUTIONS, INC. dba ADVANCED MEDICAL PRICING SOLUTIONS and
      CLAIMS DELEGATE SERVICES, LLC'S ANSWER TO MONTEREY PENINSULA HORTICULTURE, INC.'S
                                   THIRD-PARTY COMPLAINT
          Case 5:17-cv-07076-LHK Document 91 Filed 04/16/19 Page 16 of 17



 1 negligence of the Third Party Plaintiff which proximately caused or contributed to Third Party

 2 Plaintiff's alleged damages.

 3                                TWELFTH AFFIRMATIVE DEFENSE

 4          112.    For a twelfth and separate affirmative defense, these answering Defendants allege that

 5 it presently has insufficient knowledge or information upon which to form a belief as to whether they

 6 may have additional, as yet unstated, affirmative defenses available to them. Accordingly, these

 7 answering Defendants reserve the right to assert additional affirmative defenses in the event discovery

 8 or further analysis indicates that additional unknown or unstated affirmative defenses would be

 9 applicable.

10          WHEREFORE, these answering Defendants pray that the Third Party Plaintiff take nothing

11 by its Third Party Complaint; that the Third Party Complaint be dismissed with prejudice; that the

12 trier of fact determine what percentage of the combined fault/liability of all persons who fault/liability

13 proximately caused Third Party Plaintiff's alleged damages is attributed to each person; and for such

14 other and further relief as the Court may deem just and proper, including costs of suit incurred herein.

15                                     DEMAND FOR JURY TRIAL

16          Defendants AMPS and CDS hereby demand a jury trial in this matter.

17

18 DATED: April 16, 2019                         MURCHISON & CUMMING, LLP

19
                                                 By:          /s/ Heidi C. Quan
20
                                                       Edmund G. Farrell III
21                                                     Heidi C. Quan
                                                       Attorneys for Defendants,
22                                                     ANASAZI MEDICAL PAYMENT SOLUTIONS,
                                                       INC. dba ADVANCED MEDICAL PRICING
23
                                                       SOLUTIONS and CLAIMS DELEGATE
24                                                     SERVICES, LLC

25

26

27

28
                                              16                   Case No. 5:17-cv-07076-VKD
      ANASAZI MEDICAL PAYMENT SOLUTIONS, INC. dba ADVANCED MEDICAL PRICING SOLUTIONS and
      CLAIMS DELEGATE SERVICES, LLC'S ANSWER TO MONTEREY PENINSULA HORTICULTURE, INC.'S
                                   THIRD-PARTY COMPLAINT
          Case 5:17-cv-07076-LHK Document 91 Filed 04/16/19 Page 17 of 17



 1                                         PROOF OF SERVICE

 2    Salinas Valley Memorial Healthcare System vs. Monterey Peninsula Horticulture, Inc. dba
                                       Rocket Farms, et al.
 3                                     5:17-CV-07076-LHK

 4 STATE OF CALIFORNIA, COUNTY OF SAN FRANCISCO

 5         At the time of service, I was over 18 years of age and not a party to this action. I am employed
   in the County of San Francisco, State of California. My business address is 275 Battery Street, Suite
 6 850, San Francisco, CA 94111.

 7         On April 16, 2019, I served true copies of the following document(s) described as ANASAZI
   MEDICAL PAYMENT SOLUTIONS, INC. DBA ADVANCED MEDICAL PRICING
 8 SOLUTIONS AND CLAIMS DELEGATE SERVICES, LLC'S ANSWER TO MONTEREY
   PENINSULA HORTICULTURE, INC.'S THIRD-PARTY COMPLAINT on the interested
 9 parties in this action as follows:

10                                  SEE ATTACHED SERVICE LIST

11 BY E-MAIL OR ELECTRONIC TRANSMISSION: Pursuant to the E-Filing System of the
   United States District Court, Northern District of California, to the parties at the e-mail addresses on
12 the Court's website.

13        I declare under penalty of perjury under the laws of the United States of America that the
   foregoing is true and correct and that I am employed in the office of a member of the bar of this Court
14 at whose direction the service was made.

15          Executed on April 16, 2019, at San Francisco, California.

16

17                                                            /s/ Treste Masangcay
                                                       Treste P. Masangcay
18

19

20

21

22

23

24

25

26

27

28
                                                                   Case No. 5:17-cv-07076-VKD
      ANASAZI MEDICAL PAYMENT SOLUTIONS, INC. dba ADVANCED MEDICAL PRICING SOLUTIONS and
      CLAIMS DELEGATE SERVICES, LLC'S ANSWER TO MONTEREY PENINSULA HORTICULTURE, INC.'S
                                   THIRD-PARTY COMPLAINT
